United States Court of Appeals
                     For the First Circuit
No. 18-1108

      IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD
           FOR PUERTO RICO, AS REPRESENTATIVE FOR THE
                  COMMONWEALTH OF PUERTO RICO,

                            Debtor.
                     _____________________

      AURELIUS CAPITAL MASTER, LTD.; ACP MASTER, LTD.; AURELIUS
    CONVERGENCE MASTER, LTD.; AURELIUS INVESTMENT, LLC; AURELIUS
         OPPORTUNITIES FUND, LLC; AUTONOMY MASTER FUND LIMITED;
       CORBIN OPPORTUNITY FUND, L.P.; FCO SPECIAL OPPORTUNITIES
        (A1) LP; FCO SPECIAL OPPORTUNITIES (D1) LP; FCO SPECIAL
    OPPORTUNITIES (E1) LLC - MASTER SERIES 1; FUNDAMENTAL CREDIT
   OPPORTUNITIES MASTER FUND, LP; JACANA HOLDINGS I, LLC; JACANA
 HOLDINGS II, LLC; JACANA HOLDINGS III, LLC; JACANA HOLDINGS IV,
 LLC; JACANA HOLDINGS V, LLC; LEX CLAIMS, LLC; LMAP 903 LIMITED;
    MCP HOLDINGS MASTER LP; MONARCH ALTERNATIVE SOLUTIONS MASTER
FUND LTD; MONARCH CAPITAL MASTER PARTNERS II LP; MONARCH CAPITAL
  MASTER PARTNERS III LP; MONARCH CAPITAL MASTER PARTNERS IV LP;
        MONARCH DEBT RECOVERY MASTER FUND LTD.; MONARCH SPECIAL
    OPPORTUNIES MASTER FUND LTD.; MPR INVESTORS, LLC; P MONARCHY
RECOVERY LTD.; PINEHURST PARTNERS, LP; PRISMA SPC HOLDINGS LTD -
                   SEGREGATED PORTFOLIO AG; RRW I LLC,

                    Plaintiffs, Appellants,

P STONE LION IE, A FUND OF PERMAL MANAGED ACCOUNT PLATFORM ICAV;
 PERMAL STONE LION FUND; SENATOR GLOBAL OPPORTUNITY MASTER FUND
    LP; SL LIQUIDATION FUND LP; SL PUERTO RICO FUND II, L.P.;
                     SL PUERTO RICO FUND LP,

                          Plaintiffs,

                               v.

    COMMONWEALTH OF PUERTO RICO; THE FINANCIAL OVERSIGHT AND
                MANAGEMENT BOARD FOR PUERTO RICO,

                     Defendants, Appellees.
                         ERRATA SHEET


     The opinion of this Court, issued on March 26, 2019, is
amended as follows:

    On page 4, line 18, delete "and enforceable first claim."